IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :       NO. 678
                                           :
ORDER AMENDING RULES                       :       CIVIL PROCEDURAL RULES
1915.1, 1915.4-3, 1940.2, AND              :
1940.5 OF THE PENNSYLVANIA                 :       DOCKET
RULES OF CIVIL PROCEDURE                   :
                                           :




                                                ORDER


PER CURIAM

       AND NOW, this 8th day of February, 2018, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 46 Pa.B. 7524 (December 3, 2016):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1915.1, 1915.4-3, 1940.2, and 1940.5 of the Pennsylvania Rules of Civil
Procedure are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on April 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.